Title: From George Washington to Major General John Sullivan, 12 June 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Head Quarters Middle Brook 12th June 1777

Yours of yesterday evening was delivered to me early this Morning. Every account confirms the certainty of the Enemy’s intention to move by land, and I think it will from appearances take place in a very short time.
Govr Livingston, in a letter of the 9th instant, informs me that he had ordered the Militia of Gloucester, Salem and Cumberland to assemble at Mount Holly and that Colo. Bowes Reed was to assemble his Regt at Borden Town.
As I think these Troops are much out of the way at either of the above places, you had better order them to Cranbury or that Neighbourhood, they will then be ready to join you if the Enemy move intirely upon the direct princetown Road, or to oppose a Column should they advance one from South Amboy. Or if you think any other disposition of them more proper you will please to make it.
I am glad to find you have established your Signals to reach Philada. You will take Care to keep your patroles as near Brunswic as possible that you may have the earliest Notice of the Enemy’s Approach. I am Dear Sir Yr most obt Servt

Go: Washington

